                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )      ORDER
                                      )
       vs.                            )
                                      )
Vincent Hunter Packineau,             )      Case No. 1:17-cr-020
                                      )
               Defendant.             )


       The court previously ordered defendant detained pending a final hearing on the petition for

revocation of his supervised release. He is currently being housed at the Stutsman Correctional

Center in Jamestown, North Dakota. On April 4, 2019, he filed a “Motion to Reconsider Detention

and Order for Transport.” He advises that he has been accepted into a group home at Behavior

Management Systems (“BMS”) in Rapid City, South Dakota. He requested to be released to BMS.

Additionally, he requests that the court direct the United States Marshal to transport him to BMS.

       There being no objection by the Government or the Pretrial Services Office, the court

GRANTS defendant’s motion (Doc. No. 74). The United States Marshal shall transport defendant

to BMS as soon as practicable. Upon his arrival at BMS, defendant shall be released subject to the

conditions of supervised release previously imposed by the Court and with the additional condition

that he reside at BMS, comply with its rules, and fulling participate in its programming.

       IT IS SO ORDERED.

       Dated this 9th April, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
